PAGE, J.
[1] The allegations of facts concerning which the denial of knowledge or information sufficient to form a belief is made are not such as presumptively were within the knowledge of the defendant.
While this form of a denial “to the allegations contained in the first paragraph of the complaint,” there being several allegations of fact, is not good pleading (Kirschbaum v. Eschmann, 205 N. Y. 127, 131, 98 N. E. 328), yet under the requirement of section 170 of the Municipal Court Act, requiring the-allegations of a pleading to be liberally construed, I am of the opinion that we should not apply the rule strictly to this answer, where none of the allegations thus denied are presumptively within the knowledge of the defendant.
. [2] While the form used as to. the remaining allegations of the complaint “alleges upon information and belief: * * * II. Upon
information and belief that the defendant denies each and every allegation in the second and third paragraphs of the complaint herein”— is inartistic, it is sufficient to,raise an issue; the verification having been made by the attorney. Jones v. Ludlum, 74 N. Y. 61; Kirschbaum v. Eschmann, supra, 205 N. Y. 130, 98 N. E. 328.
Judgment reversed, and a new trial ordéred, with costs to appellant to abide the event. All concur.